Case 1:20-cv-03788-MEH Document 29 Filed 03/25/21 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-03788-MEH

ALISON D. JONES,

         Plaintiff,
v.

BROOKDALE SENIOR LIVING CENTER,
and ALL TEAM STAFFING,

         Defendants.


    DEFENDANT BROOKDALE SENIOR LIVING CENTER’S UNOPPOSED MOTION TO
    MAINTAIN LEVEL 1 RESTRICTION FOR EXHIBIT C TO ITS MOTION TO DISMISS
         PLAINTIFF’S COMPLAINT OR, IN THE ALTERNATIVE, TO COMPEL
                  ARBITRATION OF ANY REMAINING CLAIMS


         Pursuant to D.C.COLO.CivR 7.2(c), Defendant Brookdale Employee Services LLC,

incorrectly named in Plaintiff’s Employment Discrimination Complaint as “Brookdale Senior

Living Center” (“Brookdale”), respectfully moves the Court to maintain Level 1 restriction for

Exhibit C to Brookdale’s Motion to Dismiss or, in the Alternative, to Compel Arbitration [ECF

Nos. 24, 25] (the “Motion”).

      CONFERRAL CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a) AND
               PRACTICE STANDARDS – CIVIL ACTIONS III.A.

         Brookdale has conferred with Plaintiff 1 regarding the relief requested. Plaintiff does not

oppose.




1   Defendant All Team Staffing has not yet entered an appearance in this action.
Case 1:20-cv-03788-MEH Document 29 Filed 03/25/21 USDC Colorado Page 2 of 5




                                        BACKGROUND

       Plaintiff’s Complaint appears to assert claims against Brookdale for discrimination, hostile

work environment, retaliation, and a failure to hire under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e, et seq. (“Title VII”), and the Age Discrimination in Employment Act of 1967,

29 U.S.C. § 621, et seq. (“ADEA”), arising out of her “race (white),” her “place of national origin

(American South),” her “religious beliefs (Christian),” her “ethnic identity (White of Northern

European descent,” and “age (56).” Compl. at 3 of 16 [ECF No. 1]. More specifically, her

allegations all appear to arise from the assertion that Plaintiff is “a white conservative from the

South.” Id. at 13 of 16.

       On March 12, 2021, Brookdale moved to dismiss all claims asserted against it. Mot. [ECF

No. 24]. Among other things, Brookdale moved to dismiss Plaintiff’s failure-to-hire claim because

such claim arises from her failure to pass a legally required background check. See 6 C.C.R.

§ 1011-1:7-7; see also Mot. 3-4, 11-12. In support, Brookdale attached as Exhibit C to its Motion

the applicable background Screening Report. See id.; see also Ex. C to Mot. [ECF No. 25]. Under

D.C.COLO.LCivR 7.2, Exhibit C was filed under Level 1 restriction. Ex. C. to Mot.

       Plaintiff’s background check Screening Report reflects private or confidential information

related to the results of a criminal history inquiry. See, e.g., 15 U.S.C. §§ 1681b, 1681n, 1681o.

As argued below, the privacy or confidentiality protection for such information outweighs the

presumption of public access, and would result in injury to Plaintiff. No alternative to restriction

is practicable because redaction would prevent the Court from meaningful review of key facts in

support of Brookdale’s Motion. Therefore, under D.C.COLO.LCivR 7.2, Brookdale espectfully

requests that the Court maintain Level 1 restriction of Exhibit C to its Motion.


                                                  2
Case 1:20-cv-03788-MEH Document 29 Filed 03/25/21 USDC Colorado Page 3 of 5




                                           ARGUMENT

       The Court possesses supervisory powers of its own records and files, and may, in its

discretion, “seal documents if the public’s right of access is outweighed by competing interests.”

Health Grades, Inc. v. MDx Med., Inc., No. 11-cv-00520-RM-BNB, 2014 WL 12741068, at *1

(D. Colo. Mar. 28, 2014). Among other interests, “[p]rivacy . . . [is] among the interests which

have been found. . . to overcome the presumption of openness.” Id. Exhibit C to Brookdale’s

Motion, the result of Plaintiff’s background check for employment with Brookdale, contains

contain private or confidential information that should be shielded from public inspection under

D.C.COLO.LCivR 7.2.

       The information contained in the Screening Report constitutes Plaintiff’s “sensitive

personal information.” Regan-Touhy v. Walgreen Co., 526 F.3d 641, 648 (10th Cir. 2008); see

also Zinn-Hoshijo v. Comm. for Catholic Secondary Educ. in Colo. Springs, No. 11-cv-01360-

WYD-KMT, 2012 WL 1537919, at *2 (D. Colo. May 2, 2012). In fact, under the Fair Credit

Reporting Act, 15 U.S.C. §§ 1681, et seq., and similar authority, “federal law categorically

protects criminal history summaries from disclosure to third parties.” Auguste v. Alderden,

No. 03-cv-02256-WYD-KLM, 2008 WL 3211283, at *5 (D. Colo. Aug. 6, 2008) (emphasis

added); see also 15 U.S.C. §§ 1681b, 1681n, 1681o. Thus, Brookdale believes that the potential

embarrassment to Plaintiff from disclosure is a serious injury that would result if restriction is not

maintained. Redaction would also be impracticable because the results of the background check

are necessary for the Court’s resolution of Brookdale’s Motion. As such, Exhibit C should

maintain Level 1 restriction.




                                                  3
Case 1:20-cv-03788-MEH Document 29 Filed 03/25/21 USDC Colorado Page 4 of 5




                                        CONCLUSION

       Therefore, for all of the foregoing reasons, Brookdale respectfully requests that the Court

maintain Level 1 restriction for Exhibit C to Brookdale’s Motion to Dismiss or, in the Alternative,

to Compel Arbitration [ECF Nos. 24, 25].

       Respectfully submitted this 25 th day of March, 2021.


                                                       s/Stephen E. Baumann II
                                                       Stephen E. Baumann II
                                                       Michelle L. Gomez
                                                       LITTLER MENDELSON, P.C.
                                                       1900 Sixteenth Street, Suite 800
                                                       Denver, CO 80202
                                                       Telephone: 303.629.6200
                                                       Facsimile: 303.629.0200
                                                       Email: sbaumann@littler.com
                                                       mgomez@littler.com

                                                       Attorneys for Defendant
                                                       Brookdale Employee Services LLC,
                                                       incorrectly named as Brookdale Senior
                                                       Living Center




                                                 4
Case 1:20-cv-03788-MEH Document 29 Filed 03/25/21 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2021, a true and correct copy of DEFENDANT

BROOKDALE SENIOR LIVING CENTER’S UNOPPOSED MOTION TO MAINTAIN

LEVEL 1 RESTRICTION FOR EXHIBIT C TO ITS MOTION TO DISMISS

PLAINTIFF’S        COMPLAINT         OR,     IN       THE   ALTERNATIVE,          TO    COMPEL

ARBITRATION OF ANY REMAINING CLAIMS was filed and served via the CM/ECF

system, which will send notification of such filing to the following.

       Additionally, I placed a true and correct copy of DEFENDANT BROOKDALE SENIOR

LIVING CENTER’S UNOPPOSED MOTION TO MAINTAIN LEVEL 1 RESTRICTION

FOR EXHIBIT C TO ITS MOTION TO DISMISS PLAINTIFF’S COMPLAINT OR, IN

THE ALTERNATIVE, TO COMPEL ARBITRATION OF ANY REMAINING CLAIMS in

the U.S. Mail, postage pre-paid, together with copies of all unpublished opinions cited herein under

D.C.COLO.LCivR 7.1(e), addressed to the following, with a courtesy copy sent by email to the

address below.

 Alison D. Jones
 1746 Emerson Street, #209
 Denver, CO 80218
 petitpas1@msn.com


                                                       s/Arlene Aguilar
                                                       Arlene Aguilar




                                                  5
